Exhibit 10.3
 
PROFESSIONAL SERVICES AGREEMENT
 
This Professional Services Agreement (“Agreement”), is entered into as of
January 6, 2013 (the “Effective Date”) by and between AllDigital, Inc., a
California Corporation with its principal place of business at 220 Technology
Drive, Suite 100, Irvine, CA 92618 (“Company”) and Broadcast International,
Inc., a Utah Corporation, with its principal place of business at 7050 Union
Park Center #600, Salt Lake City, Utah 84047 (“Customer”).
 
WHEREAS, Company has particular knowledge and skills that Customer wishes to
obtain in the form of certain services to be provided by Company to Customer;
and


WHEREAS, Company is willing and able to perform such services for Customer on
the terms and subject to the conditions set forth in this Agreement;


NOW, THEREFORE, Company and Customer agree as follows:
 
1. 
SERVICES.

 
Company shall provide to Customer during the term of the respective Order Form
the services  (“Services”) described in any Order Form attached to this
Agreement or otherwise executed by both Company and Customer and identified as a
Order Form for this Agreement (an “Order Form”).  Any such Order Form is
incorporated in this Agreement by this reference and made a part hereof as if
set forth herein. Customer acknowledges that the Services provided under this
Agreement are nonexclusive, and nothing in this Agreement shall limit in any
manner Company’s rights to market and provide services of a similar nature or
substantially similar to the Services to any other person or entity.
 
2. 
PAYMENT OF FEES; TAXES.

 
2.1       Payment of Fees. During the term of each Order Form, Customer shall
pay to Company as compensation for the Services the fees, and any reimbursement
amounts, in the amounts and at the times set forth in Order Form attached to
this Agreement and incorporated herein by this reference. All fees and
reimbursements shall be paid in U.S. dollars, without offset or deduction, to
the address or the account specified by Company, in accordance with the payment
schedule set forth in the Order Form, or, if no payment schedule is specified,
no later than thirty (30) days after the date of the Company invoice.  Except
for Section 4.3, all fees and reimbursements that Customer pays to Company under
this Agreement shall be nonrefundable.  Any and all amounts not received by
Company by their due date shall accrue interest at the rate of one and a half
percent (1.5%) per month, compounded monthly, or the maximum legal rate allowed
by law, whichever is less.


2.2       Taxes. The fees, costs, and/or other compensation to be paid by
Customer to Company with respect to the Services are exclusive of all applicable
taxes, and Customer agrees to pay all applicable federal, state, local, and
foreign sales, use, value-added, alternative, add-on minimum, transfer,
property, franchise, license, excise, import, export, registration, and other
taxes, duties, tariffs, and fees associated with its receipt of the Services,
but excluding any taxes on Company's net income, capital, or gross receipts.


3. 
INDEPENDENT CONTRACTOR STATUS

 
The parties are independent contractors and will have no power or authority to
assume or create any obligation on behalf of each other.  This Agreement will
not be construed to create or imply any partnership, agency or joint venture.
Without limiting the foregoing, neither party shall be entitled to any of the
rights or benefits afforded to employees of the other party, including
disability or unemployment insurance, workers' compensation, medical insurance
or any other employment benefit.
 
 
Page 1 of 9

--------------------------------------------------------------------------------

 
 
4. 
TERM AND TERMINATION OF AGREEMENT

 
4.1       Term. This Agreement shall become effective as of the Effective Date
of the earliest Order Form and remain in effect until terminated in accordance
with this Section 4 (the “Term”).  With respect to each Order Form, unless
otherwise specified therein, upon expiration of the initial term of an Order
Form, such Order Form will automatically renew for an additional three month
period unless and until either Company or Customer notifies the other party in
writing of its intent to terminate such Order Form at least thirty (30) days
prior to the expiration of the then current term of such Order Form. If no
initial term is specified in each Order Form, the initial term for such Order
Form shall be for a period of one (1) year. Notwithstanding anything to the
contrary, the termination of the Agreement will not apply to any Order Form then
in effect and this Agreement will continue to apply to any such Order Form as if
not terminated until such time as both Company and Customer have performed all
of their obligations with respect to such Order Form or such Order Form is
terminated in accordance with its terms.
 
4.2       Early Termination. This Agreement (and/or any Order Form) may be
terminated immediately by either Customer or Company for breach upon the
occurrence of an Event of Default by the other party, in addition to any other
termination provisions set forth in any Order Form. An “Event of Default” for
either party shall mean (i) the breach by such party of any of any term or
condition of this Agreement, inclusive of any Order Form, which breach has not
been cured within 30 days after such party has received written notice thereof;
or (ii) if all or a substantial portion of the assets of such party are
transferred to an assignee for the benefit of creditors, to a receiver or to a
trustee in bankruptcy, or a proceeding is commenced by or against such party for
relief under bankruptcy or similar laws and such proceeding is not dismissed
within 60 days, or such party is adjudged bankrupt.
 
4.3       Effect of Termination. Upon expiration or termination of this
Agreement for any reason, any amounts owed to Company under this Agreement
before such termination will be immediately due and payable, and each party
shall return to the other all property (including any Confidential Information)
of the other party in its possession or control.  Company will promptly cease
performing all Services, and all Customer access to the Services shall be
immediately suspended; provided, however, that Customer shall be entitled to
retain all work product and documents related to the Services. In the event this
Agreement is terminated as a result of a material breach of this Agreement by
Company, (i) Customer shall be entitled to a pro rata refund of fees paid based
on the percent of the period remaining from the date of such termination until
the next payment installment is due and (ii) Customer shall have no obligation
to make any future payments after such date of termination. In the event this
Agreement is terminated by Company as a result of an Event of Default by
Customer, Customer shall continue to be obligated to make all past and future
payments, when due, as set forth in the applicable Order Form; provided, that
Customer shall only be obligated to make payments for Services actually
performed by Company. The following provisions of this Agreement shall survive
the termination or expiration of this Agreement: Sections 2, 4-7, 9-10, and
12-18.  The foregoing shall not limit the right of any non-breaching party to
pursue all remedies available at law or equity in connection with an Event of
Default by the other party.
 
5. 
INVENTIONS

 
Customer agrees that all Inventions (as defined below) owned by the Company on
the Effective Date or which Company makes, conceives, reduces to practice or
develops (in whole or in part, either alone or jointly with others) during
Company’s work on behalf of Customer under the Agreement shall be the sole
property of Company.  Customer and Company expressly agree that any such
Inventions are not “works made for hire” for purposes of the Copyright Act of
1976, as amended, and that Company shall be deemed to be the author and owner of
all such Inventions. “Inventions” means and includes any invention, discovery,
improvement, design, machine, device, apparatus, software, designs, information,
know-how, composition, process, plan, idea, work of authorship, formula,
pattern, compilation, program, method, technique, improvement, development, mask
works, trademarks, service marks, or trade secrets. Customer represents and
warrants that it is not and will not become a party to any agreement that would
require it to assign to any other person or entity the copyrights, patent rights
or other such rights to the Inventions. Customer hereby irrevocably assigns to
the Company free of encumbrance and restrictions, all right, title and interest
in and to, and hereby forever waives and agrees never to assign, any and all
right, title and interest, including Moral Rights, which Customer may have in or
with respect to any Inventions.   “Moral Rights” mean any rights to claim
authorship of an invention, to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.” The Inventions shall belong to the Company whether or not patent,
trademark or copyright applications were or are filed thereon.
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
6. 
CONFIDENTIAL INFORMATION/ NON-DISCLOSURE

 
6.1       In connection with this Agreement, either Company, or Company’s direct
or indirect clients, on the one hand, or Customer, or Customer's direct or
indirect clients, on the other hand, (each, a “Disclosing Party”) may have cause
to furnish or make available certain Confidential Information of the Disclosing
Party to the other party (the “Receiving Party”). The term “Confidential
Information” means any materials, intellectual property, technical data,
know-how or any other information (including, without limitation, information
relating to research, products, software, services, development, inventions,
methodologies, processes, engineering designs or architectures, techniques,
customers, pricing, internal procedures, business and marketing plans or
strategies, finances, employees and business opportunities) disclosed by the
Disclosing Party to the Receiving Party, either directly or indirectly, in any
form whatsoever (including, without limitation, in writing, in machine readable
or other tangible form, orally or visually): (i) that has been marked as
confidential or proprietary;  (ii) whose confidential nature has been made known
by the Disclosing Party, in writing or orally; or (iii) that due to its
character, nature, or method of transmittal, a reasonable person under like
circumstances would treat as confidential.
 
6.2       The term “Confidential Information” shall not include any information
that: (i) becomes available to the public through no breach of this Agreement;
(ii) was previously known by the Receiving Party without an obligation to hold
it in confidence; (iii) is received from a third party or otherwise becomes
available to the Receiving Party on a non-confidential basis, from a source
other than the Disclosing Party, which the Receiving Party does not, in good
faith, believe is prohibited from disclosing such information to the Receiving
Party by any obligation to the Disclosing Party or otherwise, (iv) is required
by law, rule or regulation to be disclosed, but only to the extent and for the
certain purposes of such required disclosure; or (v) is authorized in advance
and in writing for release by the Disclosing Party, but only to the extent of
such authorization.
 
6.3       A Disclosing Party shall have the right to correct any inadvertent
failure to designate information previously provided to the Receiving Party as
Confidential Information.  The Receiving Party shall from that time forward
treat such information as Confidential Information.  Except as otherwise
indicated in this Agreement, the terms “Disclosing Party” and “Receiving Party”
include all Affiliates of the Disclosing Party and Receiving Party,
respectively.  An “Affiliate” means any person, partnership, joint venture,
corporation, limited liability company, or other form of enterprise, domestic or
foreign, including without limitation subsidiaries, that directly or indirectly
control, are controlled by, or are under common control of or with either of the
parties.  For purposes of this Agreement, the end-user customer groups
identified in the Order Form are Affiliates of Customer.
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
6.4       The Receiving Party agrees that:  (a) it shall keep confidential and
proprietary, not disclose to any third party, or use for its own benefit or for
the benefit (financial or otherwise) of any third party, any Confidential
Information except to the extent expressly permitted by this Agreement or to the
extent required for Company to provide the Services under this Agreement; (b) it
shall protect Confidential Information from unauthorized use or disclosure with
at least the same degree of care used to protect its own, or other of its
current and past clients’, confidential and proprietary information; (c) all
Confidential Information, including any permitted copies, shall remain the
property of the Disclosing Party; (d) it shall restrict disclosure of the
Confidential Information to employees (including the Receiving Party and other
representatives of the Receiving Party who are legally bound to protect the
Confidential Information by terms substantially similar to those included in
this Agreement) of the Receiving Party with and to the extent they have a “need
to know” and otherwise not disclose to any other entity (e) it shall copy
Confidential Information only as necessary for those employees of the Receiving
Party who are entitled to receive it, and that all confidentiality notices shall
be reproduced in full on all such copies; (f) if Confidential Information
comprises software, it shall not reverse engineer, decompile, or disassemble any
software disclosed or provided by the Disclosing Party; and (g) it shall
promptly provide the Disclosing Party with notice of any actual or threatened
breach of the terms of Section 6.
 
6.5       No patent, copyright, trademark or other proprietary right or
Invention is hereby licensed, granted or otherwise transferred by this Agreement
or any disclosure hereunder, except to the extent of any express grant set forth
in this Agreement, inclusive of an Order Form, or a license to Company to use
Customer's intellectual property as reasonably required by Company in order to
perform the Services during the Term. No warranties of any kind, including
without limitation, as to the accuracy or completeness of the Confidential
Information, are given with respect to the Confidential Information disclosed
under this Agreement, except that each Disclosing Party warrants that it has the
authority to make the disclosures contemplated hereunder.
 
6.6       The Receiving Party agrees that within five (5) business days of the
Disclosing Party’s request, all documents and other materials which contain or
embody any Confidential Information will be destroyed or delivered by the
Receiving Party to the Disclosing Party.
 
6.7       The parties agree that the Confidential Information is valuable
information, the unauthorized disclosure of which would cause irreparable harm
for which there may be no adequate remedy at law.  The parties accordingly agree
that the Disclosing Party shall be entitled, without waiving any rights or
remedies otherwise available at law, in equity or by statute, to seek injunctive
relief in the event of a breach or intended breach of this Agreement and that
such relief may be obtained in any court of competent jurisdiction.
 
6.8       The Receiving Party’s confidentiality obligations hereunder shall be
effective as of the date first written above and shall continue during the term
of this Agreement and for a period of three years after any expiration or
termination of the Agreement (except that personal identifying information,
including social security numbers, credit card and bank account numbers and
similar information, shall be kept confidential indefinitely), or for any
reasonable period thereafter to the extent the particular provisions reasonably
require continued confidentiality.
 
7. 
NON-SOLICITATION



During the Term of this Agreement and for one year following the end of the
latest Order Form related to this Agreement, Customer will not directly or
indirectly recruit, solicit or hire any employee or consultant of the Company,
or induce or attempt to induce any employee or consultant of the Company to
terminate his or her employment or consulting arrangement with, or other cease
his or her relationship with, the Company.


8.
COOPERATION AND ASSISTANCE; ACCEPTABLE USE.



8.1       Cooperation and Assistance.  Customer agrees to cooperate reasonably
with Company to enable Company to perform the Services including but not limited
to: (a) providing Company with reasonable access to Customer’s personnel and
information, (b) providing Company with reasonable access to and use of
Customer’s premises, computers, servers, and/or other equipment, as necessary,
and (c) timely responding to Company’s inquiries relating to its provision of
Services, (d) all responsibilities expressly set forth in any Order Form, and
(e) continuing to maintain all hardware, software, licenses,  Internet
connection and all other materials of any kind that it currently maintains in
connection with the Services or as otherwise reasonably deemed necessary by
Company in order for Company to provide the Services.  Company shall be excused
from providing any of the Services during any period Customer is in breach of
this Section 8.1.
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 

 
8.2       Acceptable Use.  Customer agrees to be bound at all times by Company’s
current Acceptable Use Policy (“AUP”), and all subsequent versions that may be
modified from time to time by Company, effective when posted on Company’s
website (http://www.alldigital.com/aup) or when provided to Customer (the AUP is
incorporated herein by this reference and made a part of this Agreement). By
signing this Agreement, Customer represents that it has read and understood and
agrees to be bound by the AUP as currently in effect at any time during the
Term.


 9. 
LIMITED WARRANTY AND LIMITATION OF LIABILITY.



9.1       Disclaimer of Warranty. THE SERVICES, AND ANY OTHER DATA AND MATERIALS
PROVIDED IN CONNECTION WITH THIS AGREEMENT BY THE COMPANY, ARE PROVIDED “AS IS”
AND “AS AVAILABLE,” WITHOUT REPRESENTATIONS OR WARRANTIES OF ANY KIND. COMPANY,
ITS LICENSORS AND SERVICE PROVIDERS (“THIRD PARTY PROVIDERS”) MAKE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION OF LAW OR
OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, SECURITY OF CONNECTIONS OR DATA, OR ANY
IMPLIED WARRANTIES ARISING OUT OF COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE. COMPANY SHALL NOT BE RESPONSIBLE FOR ANY PROBLEMS WITH THE
SERVICES ATTRIBUTABLE TO: (a) THE PUBLIC INTERNET INFRASTRUCTURE OR EITHER
PARTY’S ABILITY TO CONNECT TO THE INTERNET, (b) THIRD-PARTY SITES, NETWORKS,
EQUIPMENT, SERVICES, OR RESOURCES, (c) THIRD-PARTY SOFTWARE, OR (c) ANY SERVICE,
SERVER OR FACILITY PROVIDED, OWNED BY OR FULLY OR PARTIALLY CONTROLLED BY
CUSTOMER.


9.2       Limitation of Liability. EXCEPT FOR EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS, OR LIABILITY ARISING FROM EITHER PARTY’S BREACH OF CONFIDENTIALITY
OBLIGATIONS, OR CUSTOMER’S BREACH OF THE AUP, NEITHER PARTY (INCLUDING THIRD
PARTY PROVIDERS) WILL BE LIABLE FOR SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, INCLUDING DAMAGES FOR LOST DATA, DAMAGE TO SOFTWARE OR EQUIPMENT,
SERVICE INTERRUPTIONS, INABILITY TO ACCESS DATA OR SERVICES, DENIAL OF SERVICE
OR OTHER ATTACKS BY ANY THIRD PARTY, HOWEVER ARISING, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR LIABILITY ARISING
FROM CUSTOMER’S BREACH OF THE AUP OR ITS PAYMENT OBLIGATIONS, EITHER PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS, OR EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS, NEITHER PARTY’S (INCLUDING THIRD PARTY PROVIDER’S) LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL EXCEED THE AGGREGATE FEES
UNDER THE APPLICABLE ORDER FORM FOR THE PRECEDING TWELVE MONTHS (OR IN THE CASE
OF AN EVENT IN THE FIRST TWELVE MONTHS, THE FIRST TWELVE MONTHS).
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 

 
10. 
INDEMNIFICATION



10.1     By Company. Company shall defend, indemnify and hold harmless Customer
and its directors, officers, employees and Agents from and against any
third-party claim (and any damages, liabilities, or expenses arising out of such
claim) that Company’s proprietary technology infringes any intellectual property
right of such third party. However, the foregoing does not apply to the extent
that the infringement is caused by any of the following: (i) the use of the
Services (or related materials) by Customer in a manner not in accordance with
this Agreement or the related documentation; or (ii) where the infringement
results from Customer's use or modification of the Services.


10.2     By Customer. Customer shall defend, indemnify and hold harmless Company
and its directors, officers, employees and Agents from and against: (i) any
third-party claim (and any damages, liabilities, or expenses arising out of such
claim) that Customer's or its Affiliates' proprietary technology infringes any
intellectual property right of such third party, (ii) claims that the services
or business of Customer or its Affiliates violates any law, ordinance or
regulation of any jurisdiction, or (ii) any claims, liabilities, damages or
expenses arising out of a violation of the AUP by Customer or its Affiliates.


10.3     Procedures. The indemnifying party’s indemnification obligations under
this Section are conditioned upon the indemnified party: (a) giving prompt
notice of the claim to the indemnifying party; (b) granting sole control of the
defense or settlement of the claim or action to the indemnifying party (except
that indemnified party’s prior written approval will be required for any
settlement that reasonably can be expected to require a material affirmative
obligation or admission of, or result in any ongoing material liability to, the
indemnified party); and (c) providing reasonable cooperation to the indemnifying
party and, at the indemnifying party’s request and expense, reasonable
assistance in the defense or settlement of the claim.


11. 
FORCE MAJEURE



In the event performance of this Agreement or a particular task order is
prevented or interfered with by reason of acts of God, fires, floods, epidemic,
strikes, blackouts, or failures or delays of transportation or communications
networks in the region generally or any other circumstances beyond the
reasonable control and without the fault or negligence of the party affected,
the party so affected, upon giving prompt notice to the other party of the
circumstances causing its delay or failure to perform and of its plans and
efforts to implement a work-around solution, shall be excused from such
performance on a day-to-day basis to the extent of such prevention, restriction
or interference (and the other party shall likewise be excused from performance
of its obligations on a day-to-day basis until the delay, restriction or
interference has ceased), provided, however, that the party so affected shall
use its reasonable efforts to avoid or remove such causes of nonperformance and
both parties shall proceed whenever such causes are removed or cease.  In the
event such delay shall extend for a period which substantially and adversely
impacts the Services, and in no event more than three (3) consecutive days, then
Company may terminate this Agreement without liability upon written notice to
Customer.


12. 
ASSIGNMENT

 
Neither party may assign this Agreement (or any of its rights under this
Agreement) without the other party’s prior written consent (which consent shall
not be unreasonably withheld or delayed), and any purported attempt to do so
shall be null and void; provided, however, either party may so assign without
such consent, to a successor in interest in the event of a merger, sale of all
or substantially all of the assets of such party, or consolidation provided that
the surviving entity or purchaser expressly assumes in writing the performance
of all of the terms of this Agreement.  Subject to the foregoing, this Agreement
is binding upon, inures to the benefit of and is enforceable by the parties
hereto and their respective successors and assigns.
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
13. 
ENTIRE AGREEMENT

 
This Agreement (together with the Order Forms, the AUP, and any other exhibits
attached hereto or addenda/amendments made a part of this Agreement) constitute
the entire agreement between the parties with respect to the subject matter
hereof, and supersede any and all agreements or understandings, whether written
or oral, between the parties with respect to such subject matter.
 
14. 
AMENDMENTS

 
Any modification of, amendment to, or waiver of any provision of this Agreement
or additional obligation assumed by either party in connection with this
Agreement shall be binding only if evidenced in writing and signed by both
parties.
 
15. 
PARTIAL INVALIDITY

 
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions will continue in
full force and effect without being impaired or invalidated in any way.
 
16. 
WAIVER

 
Any forbearance, failure or delay by either party in exercising any right,
power, or remedy under this Agreement shall not be deemed a waiver and any
single or partial exercise of any right, power or remedy shall not preclude the
further exercise thereof.
 
17. 
NOTICES

 
Any notices required or permitted under the terms of this Agreement or required
by law must be in writing and must be (i) delivered in person, (ii) sent by
registered mail return receipt requested, or (iii) sent by overnight air
courier, in each case to the address specified below each parties respective
signature on the last page of this Agreement, or such other address as may be
specified by the parties from time to time. Notices will be considered to have
been given at the time of actual delivery in person, three (3) business days
after deposit in the mail, or one (1) business day after delivery to an
overnight air courier service.


18. 
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without regard to the conflicts of laws
principles thereof.  Each party hereto consents to and hereby submits to the
exclusive jurisdiction and venue of any state or federal court located in Orange
County, California, in connection with any action, lawsuit, or litigation
between the parties arising out of or relating to this Agreement.


19. 
COMPLIANCE WITH LAWS; CUSTOMER DATA AND MEDIA



19.1     Compliance with Law.  Customer agrees to fully observe and comply with
all applicable Federal, State and local laws, rules, and regulations and orders
pertaining to the its business and the business of its Affiliates and with
respect to the Services.


19.2     Data and Media.  Customer represents and warrants that it, or its
Affiliates, own or have the legal right to possess and transmit or otherwise use
as they are using, all data, media and other tangible or intangible property of
any kind possessed, transmitted or otherwise used or sold in the business of
Customer and its Affiliates.
 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
19.3     With respect to any breach, or alleged breach, of this Section 19,
Company may suspend any and all Services until such time as Company reasonably
determines that provision of the Services will not violate, or assist in the
violation of, any such law, rule or regulation.


20. 
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. The parties have executed this Professional
Services Agreement as of the date first written above. Signatures that are faxed
and/or electronically scanned and emailed are valid.
 
21. 
PUBLICITY AND REPRESENTATIONS OF AFFILIATES

 
Company may use Customer’s name in a listing of new, representative or
continuing customers in press releases, on its website, or in other marketing
materials or dissemination of information. Customer may not use Company's name
in any press releases, on its website, or in other marketing materials or
dissemination of information without the prior written consent of Company.
 
 
 
 
 
 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
and in consideration of the agreements contained herein, do hereby execute this
Professional Services Agreement, with each signatory warranting his or her
ability to enter into this agreement for the entity herein named as a party
hereto.
 


COMPANY:
 
CUSTOMER:
     
AllDigital, Inc.
 
Broadcast International, Inc.
            By: 
/s/ Paul Summers
  By:
/s/ James E. Solomon
           
Print Name: Paul Summers
 
Print Name : James E. Solomon
           
Title: C.E.O.
 
Title: CFO

 
 
 
 
 
 
 
Page 9 of 9

--------------------------------------------------------------------------------

 
 
Order Form


This Order Form, together with the attached exhibits if any (collectively, the
“Order Form”), is entered into by and between AllDigital, Inc. (“AllDigital”),
and Broadcast International, Inc. (“Customer”).


This Order Form is subject to and governed by the Professional Services
Agreement (the “Agreement”), entered into by AllDigital and Customer on or prior
to the effective date of this Order Form. All capitalized terms not defined in
this Order Form shall have the meanings ascribed to them in the Agreement. By
executing this Order Form, the Parties agree to be bound by the terms and
conditions in this Order Form.




1.
ALLDIGITAL CONTACT INFORMATION.



AllDigital, Inc.
220 Technology Drive, Suite 100
Irvine, CA 92618
Main: 949-250-0701


PM CONTACT   
David Hemingway
MOBILE PHONE   
949-463-4556
EMAIL ADDRESS   
david@alldigital.com



BUSINESS CONTACT   
John Walpuck
MOBILE PHONE   
720-324-6369
EMAIL ADDRESS   
john@alldigital.com





2.
TERM OF THIS ORDER FORM.



The “Term” of this Order Form shall be as follows:


Start Date (Effective Date)   
January 6, 2013
End Date   
Earlier of termination (see Section 7.D), or the six month anniversary of the
Cutover Date (as defined below).



3.
DISCOVERY PROCESS AND TRANSITION PERIOD SERVICES.



Immediately upon the execution of this Order Form, AllDigital will begin to
interview and work with Customer personnel, Customer’s financial advisors, and
the members of the Executive Committee of Customer’s Board of Directors (the
“Executive Committee”), and Customer shall cause each of the same to work in
good faith with AllDigital, to achieve the following objectives:


 
i.
Secure existing physical assets, and remotely backup software code and related
documentation (to the extent not already performed), as well as other tangible
and intangible assets.

 
 
Page 1 of 7

--------------------------------------------------------------------------------

 
 
 
ii.
Review and document (to the extent required) Customer’s existing work streams,
business processes, tasks, and activities, by function, to determine Customer
inventory and baseline Customer’s existing operations.



 
iii.
Present to the Executive Committee as soon as possible a series of
recommendations, anticipated savings, and timelines to further restructure and
streamline Customer’s operations, and to finalize the scope and pricing of the
Monthly Services, including an updated next 12 month cash-based operating model.



 
iv.
Implement the Executive Committee approved recommendations in accordance with
the timelines.



 
v.
Immediately implement and begin to support agreed upon restructuring and
operational streamlining during the Discovery Process and Transition Period.



Collectively, items i. – v. immediately above will be referred to as the
“Discovery Process”. During the Discovery Process the parties shall work
together in good faith to mutually determine the specific scope of the Services
set forth under Section 4 below to be provided by AllDigital to Customer (the
“Monthly Services”) during the remainder of the Term of this Agreement.  The
period of time between the Effective Date and the agreed upon date that
AllDigital begins to perform the Monthly Services, as mutually determined by the
parties in good faith during the Discovery Process, will be referred to as the
“Transition Period”. The date that AllDigital begins to perform the finalized
scope of Monthly Services will be referred to as the “Cutover Date”.


4. 
MONTHLY SERVICES



As of the Cutover Date, AllDigital will perform the Monthly Services, working
with Customer’s employees, third party vendor partners, financial advisors, and
Executive Committee designated points of contact, which Monthly Services (as
mutually determined by the parties in good faith pursuant to Section 3 above)
shall include the services and duties further defined and described below unless
otherwise agreed by the parties in writing during the Discovery Process:


 
i.
Management Support Services



 
ii.
Deal Desk Services



 
iii.
Platform Management Services



 
iv.
Operations Support Services



 
v.
Accounting Services



AllDigital shall begin to provide the Monthly Services as of the Cutover Date
only with the express written consent of the Executive Committee.


 
A.
Management Support Services



AllDigital will provide the following general management and technical support
to each of the Service areas summarized herein, as well as the following
additional services and duties for Customer and end-user customers, as
applicable (collectively, “Management Support Services”):


 
i.
Implement an integrated business operations calendar of weekly meetings and
reporting, between Customer and AllDigital personnel; such business operations
calendar to generally include: sales pipeline updates; cash reporting, and;
platform, product, and customized project development project status.



 
Page 2 of 7

--------------------------------------------------------------------------------

 


 
ii.
Lead and support joint (Customer and AllDigital) and individual Customer sales
pipeline opportunities, working with Customer sales personnel to drive the
realization or closure of each open opportunity.



 
iii.
Review existing sales incentive compensation plans and other accountability
and/or performance metrics, and implement changes as agreed upon by the
Executive Committee.



 
iv.
Implement and enforce pre-approval and other cash controls to strengthen
management control over travel and other general and administrative
expenditures.



 
v.
Assist in the renegotiation, restructuring, and other conversion of outstanding
accounts payable, leases, network services, and vendor contracts, and other
liabilities.



 
vi.
Manage and support 3rd party vendor partners who provide services to Customer.



 
vii.
Perform and support human resources related functions, activities, tasks, and
compliance.




 
viii.
Manage in-house customary contract question and issues that arise in the
ordinary course of business.



 
B.
Deal Desk Services



AllDigital will provide the following services and duties related to customer
proposal preparation, profitability and pricing analysis, as well as proposal
technical and business reviews and approvals, prior to end-user customer
submission  (collectively, “Deal Desk Services”):


 
i.
Implement proposal development, review and approval processes to ensure each new
customer proposal, or existing customer upsell or upgrade proposal, adheres to
such processes.



 
ii.
Perform gross margin estimated profitability and pricing analyses to accompany
each proposal.



 
iii.
Ensure technical and business review of each proposal.



 
C.
Platform Management Services



AllDigital will provide the following services and duties related to CodecSys
and Content Management System (“CMS”) platform development and management
(collectively, “Platform Management Services”):


 
i.
Review existing proof of concept (“PoC”), laboratory testing, and other CodecSys
requirements feedback against Customer’s existing roadmap, specifications
documentation, and for overall reasonableness.



 
ii.
Baseline and inventory existing development efforts against sales pipeline
opportunities, as well as the results of Section 3.D.i. immediately above.

 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
 
iii.
Implement agreed upon action plans and timelines (e.g., 30 days) to convert
existing PoC and laboratory testing to paying customers, or bring closure to
such activities.



 
iv.
Work with existing Customer personnel to further baseline, prioritize, and
support the continued development of the CodecSys and CMS platforms in
accordance with a revised (mutually agreed upon) roadmap and functional
specifications.



 
v.
Lead and support project management functions related to customized integration
and development services projects.



 
vi.
Manage, support and lead the development of test plans, quality assurance
testing, and quality control feedback loops to ensure product and platform
development efforts meet documented specifications and requirements.



 
D.
Operations Support Services



Provide services and duties related to resource management, security management,
network management, systems administration and engineering support, technical
and customer support, and information technology support (collectively,
“Operations Support Services”), working with Customer’s third party vendor
partners, and individually, as applicable. Examples of such services and duties
include:


 
i.
Provide quality of service monitoring, alerting, and email system management
services (collectively, “Resource Management Services”).



 
ii.
Manage, maintain and update (active and passive) operational and diagnostic
monitoring (i.e., service checks) related to database, application and mail
servers.



 
iii.
Manage alert notification for end-user customers in accordance with agreed upon:
(a) primary points of contact, (b) escalation contacts, (c) business rules, and
(d) security protocols.



 
iv.
Provide network and system security services (collectively, “Security Management
Services”) as applicable for Customer and end-user customers.



 
v.
Perform the daily, weekly, quarterly, monthly, etc. activities, tasks, and
assessments set forth in accordance with industry practices, existing security
standards, and contractual requirements.



 
vi.
Perform daily monitoring and review of quality of service monitoring results for
specific security service checks.



 
vii.
Support, as applicable, the implementation of GR Security (“GRSEC”) Role-based
Access Control (“RBAC”) practices, policies, and software updates to restrict
user access to applications and programs generally at the operating system
level.




 
viii.
Provide production network management and managed network security services
(collectively, “Network Management Services”) for Customer and end-user
customers, working with Customer third party vendor partners as applicable.



 
ix.
Provide applicable and contractual customer support services for end-user
customers in accordance with service level requirements.

 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
 
x.
Provide network security and troubleshooting support for end-user customers,
such troubleshooting support means managing firewalls, opening ports for new
services; adding new customer IP addresses; and; block access from attacking
sources.

 
 
xi.
Perform systems administration support tasks that require super user privileges
such as managing root access to designated systems, as well as maintaining,
updating and managing access control, and directory structures.



 
xii.
Provide debugging and troubleshooting support for certain end-user customers.




 
xiii.
Serve as primary Lightweight Directory Access Protocol (“LDAP”) administrator,
ensuring proper authentication, root access, activity logs, and LDAP replication
(i.e., backup) in accordance with business rules and access lists provided by
Customer and/or end-user customers.




 
xiv.
Manage Super User Do (“SUDO”) administrator privileges by server / system;
privileges means the ability to delete directories and manage accesses.



 
xv.
Provide 24/7 systems administration and engineering support services as
applicable for Customer infrastructure and end-user customers (e.g., implement
OS updates and patches; troubleshooting support services; respond to system and
network attacks and compromises; respond to alerts related to Resource
Management Services).



 
E.
Accounting Services



Provide the following general accounting services and duties as applicable:


 
i.
Compile, review, generate and submit monthly service billings to end-user
customers from Customer’s accounting system.



 
ii.
Perform collections follow up on all past due accounts receivable in conjunction
with weekly cash reporting (see Management Support Services above), provided
that any matter in which litigation is advisable in AllDigital’s reasonable
judgment shall not be handled by AllDigital and shall be referred to the
Executive Committee.



 
iii.
Input accounts payable invoices, accruals, and other accounting related data
into Customer’s accounting system for financial reporting purposes.



 
iv.
Work with Customer’s third party auditor to prepare for and support upcoming
annual and quarterly SEC reporting.



 
v.
Perform other related general accounting services and functions.



5.           RESPONSIBILITIES.


A.           AllDigital and Customer Joint Responsibilities. In addition to any
individual or other obligations set forth under the Agreement or this Order
Form, AllDigital and Customer each shall:


 
i.
Support a weekly or otherwise regularly scheduled status call with Customer
designated contact personnel to report and discuss: business status, sales
pipeline and cash updates, and other applicable matters.



B.           AllDigital Responsibilities. In addition to any other obligations
set forth under the Agreement or this Order Form, AllDigital shall:
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 
 
 
i.
Provide the Services set forth in this Order Form.



C.           Customer Responsibilities. In addition to any other obligations set
forth under the Agreement or this Order Form, Customer shall:


 
i.
Designate Executive Committee member(s) and financial advisor personnel, with
decision-making authority, to serve as the principal points of contact
throughout the Term.



6.           SERVICE FEES.


Customer shall pay the following Service Fees for the Services:


Item
Fees(1)
Discovery Process &
Transition Period Services
$60,000 for the
initial 30 day period
Monthly Services(2)
$ TBD

 
 
(1)
See General & Billing Notes for any specialized payment terms applicable to this
Order Form.

 
(2)
TBD during the Discovery Process and Transition Period; see Section 3 of this
Order Form; in
any event, the amount paid to AllDigital shall be less than the anticipated
monthly savings to
be realized by Customer.



7.           GENERAL AND BILLING NOTES.


A.           Discovery Process & Transition Period Services: Customer shall
provide AllDigital with an advance payment of $60,000 for the initial 30 day
period of the Discovery Process & Transition Period Services, immediately upon
the execution of this Order Form. Any subsequent payments for the remainder of
the Discovery Process & Transition Period Services shall be mutually agreed
upon.


B.           Monthly Services Payments. Billing and payments for the Monthly
Services, beyond the Discovery Process & Transition Period, shall occur on a
30-day cycle beginning on the first day of the month following the Cutover Date.
Payments for the Monthly Services shall be due in advance, i.e., no later than
the first day of each monthly period. Payment for the Monthly Services from the
Cutover Date to the end of the first month of such Services shall be pro-rated
and due prior to beginning the Services.


C.           Travel Expenses. All fees stated in this Order Form do not include
any reasonable travel, living and other out-of-pocket expenses incurred by
AllDigital in connection with the Services (“Travel Expenses”). Customer shall
reimburse AllDigital for all such Travel Expenses but only to the extent that
such expenses have been approved by Customer in advance and in writing and
provided that AllDigital submits documentary proof of such expenses.


D.           Order Form Expiration / Termination.:  At any time during the Term,
either party may terminate this Order Form upon 30 days advance written notice.


 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
BY SIGNING BELOW, the Parties agree to be bound by the terms of this Order Form.


AllDigital, Inc
 
Broadcast International, Inc.
                 
Signature:  
/s/ Paul Summers
 
Signature:   
/s/ James E. Solomon
                         
Name:
Paul Summers
 
Name:
James E. Solomon
                         
Title:
CEO
 
Title:
CFO
                         
Date:
January 4, 2013
 
Date:
January 4, 2013
             




 
 
 Page 7 of 7

--------------------------------------------------------------------------------

 